Case 3:19-cv-01318-B Document 1-3 Filed 05/31/19   Page 1 of 15 PageID 28




                        EXHIBIT B
      Case 3:19-cv-01318-B Document 1-3 Filed 05/31/19              Page 2 of 15 PageID 29


                                    CAUSE NO. DC-18-07313

 BOY SCOUTS OF AMERICA,                          §           IN THE DISTRICT COURT OF
 CONNECTICUT YANKEE COUNCIL,                     §
 SPIRIT OF ADVENTURE COUNCIL,                    §
 ALOHA COUNCIL, CASCADE PACIFIC                  §
 COUNCIL                                         §
                                                 §
          Plaintiffs,                            §
                                                 §
 v.                                              §            DALLAS COUNTY, TEXAS
                                                 §
 THE HARTFORD ACCIDENT                           §
 AND INDEMNITY CO., FIRST                        §
 STATE INSURANCE CO.                             §
                                                 §
          Defendants.                            §            95TH JUDICIAL DISTRICT

PLAINTIFF CONNECTICUT YANKEE COUNCIL’S RESPONSES TO DEFENDANTS
   HARTFORD ACCIDENT AND INDEMNITY COMPANY AND FIRST STATE
      INSURANCE COMPANY’S SECOND SET OF INTERROGATORIES

To:      Defendant The Hartford Accident and Indemnity Co. and First State Insurance Co., by and
         through its attorney(s), Todd M. Tippett and Victoria Vish, 901 Main Street, Suite 4000,
         Dallas, TX 75202-3000

         Pursuant to Rule 197 of the Texas Rules of Civil Procedure, Plaintiff Connecticut Yankee

Council (“Connecticut” or “Plaintiff”) hereby serves the following Objections and Responses to

Defendants The Hartford Accident and Indemnity Co. and First State Insurance Co.’s (collectively,

“Hartford”) Second Set of Interrogatories as follows:

                                   GENERAL OBJECTIONS

         Connecticut responds to each and every interrogatory subject to the general objections set

forth below. These objections are part of the answer to each and every interrogatory, and are set

forth herein to avoid the duplication and repetition of restating them in each answer. Certain of

these general objections may be specifically referred to or restated in response to specific



PLAINTIFF CONNECTICUT YANKEE COUNCIL’S
RESPONSES TO DEFENDANTS HARTFORD ACCIDENT AND
INDEMNITY COMPANY AND FIRST STATE INSURANCE
COMPANY’S SECOND SET OF INTERROGATORIES                                                     PAGE 1
   Case 3:19-cv-01318-B Document 1-3 Filed 05/31/19                 Page 3 of 15 PageID 30


interrogatories for the purpose of emphasis. However, the failure to specifically incorporate a

general objection shall not be construed as a waiver of the general objection:

       1.      Connecticut objects to the terms “any,” “all,” and “each” used in certain of

Hartford’s interrogatories. Connecticut will respond only to the extent the information requested

is relevant and not unduly burdensome to provide.

       2.      Connecticut objects to the interrogatories to the extent that any instruction,

definition, or interrogatory attempts to expand Connecticut’s obligations under the Texas Rules of

Civil Procedure (“the Civil Rules”) and the Local Rules for the District Court of Dallas County

(“the Local Rules”), or any other applicable legal authority.

       3.      Connecticut objects to the interrogatories to the extent that they are not restricted

to Connecticut’s claims for coverage of the Underlying Lawsuits, as that term is defined in

Plaintiffs’ Original Petition, Cause No. DC-18-07313, filed in the District Court of Dallas County,

Texas; to the extent that the interrogatories seek information beyond the Underlying Lawsuits, the

interrogatories are not limited to matters that are reasonably likely to lead to the discovery of

admissible evidence.

       4.      Connecticut objects to the interrogatories to the extent that they are unduly

burdensome and/or would cause unreasonable annoyance, expense, embarrassment, disadvantage,

or oppression, within the meaning of the Civil Rules and the Local Rules.

       5.      Connecticut objects to the interrogatories to the extent that they seek the disclosure

of information and/or documents that are protected from disclosure by the attorney- client

privilege, the attorney work product doctrine, the joint-defense privilege, settlement negotiation

confidentiality under the Civil Rules and the Local Rules, or similar authority, or any other

applicable privilege or protection. With respect to any information or documents protected by any

PLAINTIFF CONNECTICUT YANKEE COUNCIL’S
RESPONSES TO DEFENDANTS HARTFORD ACCIDENT AND
INDEMNITY COMPANY AND FIRST STATE INSURANCE
COMPANY’S SECOND SET OF INTERROGATORIES                                                      PAGE 2
   Case 3:19-cv-01318-B Document 1-3 Filed 05/31/19                   Page 4 of 15 PageID 31


of the above privileges and protection, Connecticut’s production is conditioned upon Hartford’s

agreement that any accidental or involuntary production of any such privileged or protected

information or documents shall not constitute a waiver of any privilege with respect to the

information contained therein.

        6.      Connecticut objects to the interrogatories to the extent that they seek the disclosure

of information and documents that are subject to protective orders, confidentiality agreements, or

other confidentiality restrictions.

        7.      Connecticut objects to the interrogatories to the extent that they seek the disclosure

of information and documents that constitute or contain Connecticut’s trade secrets or other

proprietary information, the disclosure of which could cause harm to Connecticut.

        8.      Connecticut objects to the interrogatories to the extent they seek to obtain from

Connecticut, or to impose a duty upon Connecticut to obtain, information that is not in

Connecticut’s possession, custody, or control; is more properly obtained from third persons; is

already in the possession of Hartford; or is equally accessible to Hartford and/or the public.

        9.      Connecticut objects to the interrogatories to the extent that they seek the disclosure

of information that is neither relevant nor reasonably calculated to lead to the discovery of

admissible evidence.

        10.     Connecticut objects to the interrogatories to the extent that they are duplicative of

other discovery requests.

        11.     Connecticut objects to the interrogatories to the extent that they are premised on

incorrect factual or legal assumptions.

        12.     Connecticut objects to the interrogatories to the extent that they require Connecticut

to make a legal conclusion or to state legal theories or reasoning.

PLAINTIFF CONNECTICUT YANKEE COUNCIL’S
RESPONSES TO DEFENDANTS HARTFORD ACCIDENT AND
INDEMNITY COMPANY AND FIRST STATE INSURANCE
COMPANY’S SECOND SET OF INTERROGATORIES                                                       PAGE 3
   Case 3:19-cv-01318-B Document 1-3 Filed 05/31/19                  Page 5 of 15 PageID 32


       13.     Connecticut objects to the interrogatories to the extent that they call for Connecticut

to interpret provisions of any policy, settlement agreement, or other contract.

       14.     Connecticut objects to the interrogatories to the extent that, taken together and

including sub-parts, they exceed the maximum number of interrogatories permitted by the Civil

Rules and the Local Rules.

       15.     Connecticut objects to the interrogatories as premature insofar as the interrogatories

address subjects that are appropriately the subject of expert testimony.

       16.     Connecticut has conducted and continues to conduct a reasonable and diligent

investigation in responding to the interrogatories. Thus, Connecticut’s responses are based only

on such information and documents presently available to Connecticut. Connecticut reserves the

right to supplement its responses as more information becomes available.

       17.     Where, in a response, Connecticut states that its responses are subject to and

without waiving objections, it means that a reasonable effort will be made to understand and

respond to the interrogatory by providing relevant information without producing or disclosing

information that is privileged or that is subject to some other protection or objection.

       18.     Connecticut’s responses are solely to discovery requests promulgated in this action

and should not be construed as a concession of admissibility, including relevance, of any

information or documents at trial in this action. Connecticut reserves the right to seek exclusion

of any response at trial and reserves all evidentiary objections, including without limitation,

objections as to relevance.

       19.     Connecticut’s response to any of the interrogatories does not constitute a waiver of

the right to object to any future, additional, or supplemental interrogatories concerning the same

or similar subject matter.

PLAINTIFF CONNECTICUT YANKEE COUNCIL’S
RESPONSES TO DEFENDANTS HARTFORD ACCIDENT AND
INDEMNITY COMPANY AND FIRST STATE INSURANCE
COMPANY’S SECOND SET OF INTERROGATORIES                                                       PAGE 4
   Case 3:19-cv-01318-B Document 1-3 Filed 05/31/19                  Page 6 of 15 PageID 33


       20.     To the extent Connecticut states that it will provide documents in response to these

interrogatories, Connecticut either will transmit the documents to Hartford and/or make them

available at a time, place, and manner to be agreed upon between the parties, subject to the entry

of a protective order.

       21.     All responses set forth below are subject to and without waiver of any of the

foregoing general objections, the below objections to specific definitions, and the other more

specific objections set forth below. Connecticut will not, in every instance, repeat or specifically

incorporate these objections although they are intended to apply to all of its responses.

                  OBJECTIONS TO DEFINITIONS AND INSTRUCTIONS

       1.      Connecticut objects to the definition of “Abuse” as calling for a legal conclusion

and to the extent it seeks to alter or amend that term as used in insurance policies issued by

Hartford to Connecticut.

       2.      Connecticut objects to the definition of “Abuse Lawsuits” as overly broad and

unduly burdensome. Connecticut is only asserting claims against Hartford for the Underlying

Lawsuits where Hartford owes coverage. “Abuse Lawsuits” would include any and all such suits

against Connecticut, regardless of whether Hartford owes Connecticut coverage for such claims.

       3.      Connecticut objects to the definition of “Claim” to the extent it seeks to alter or

amend that term as used in insurance policies issued by Hartford to Connecticut.

       4.      Connecticut objects to the definition of “Connecticut Council Claim” to the extent

it relies on the definition of “Claim.”

       5.      Connecticut objects to the definition of “Defense Costs” to the extent it seeks to

alter or amend that term as used in insurance policies issued by Hartford to Connecticut and to

the extent it relies on the definitions of “Abuse,” “Claim,” and “Abuse Lawsuits.”

PLAINTIFF CONNECTICUT YANKEE COUNCIL’S
RESPONSES TO DEFENDANTS HARTFORD ACCIDENT AND
INDEMNITY COMPANY AND FIRST STATE INSURANCE
COMPANY’S SECOND SET OF INTERROGATORIES                                                      PAGE 5
   Case 3:19-cv-01318-B Document 1-3 Filed 05/31/19                     Page 7 of 15 PageID 34


         6.    Connecticut objects to the definition of “Indemnity Costs” to the extent it seeks to

alter or amend that term as used in insurance policies issued by Hartford to Connecticut and to

the extent it relies on the definitions of “Abuse,” “Claim,” and “Abuse Lawsuits.”

         7.    Connecticut objects to each and every Instruction to the extent it seeks to impose

any obligation on Connecticut beyond the obligations imposed by the Civil Rules and the Local

Rules.

         8.    Connecticut objects to Instruction No. 1 as overly broad and unduly burdensome

and to the extent it seeks to impose an obligation on Connecticut to produce information,

documents or communications that are subject to the attorney-client privilege, the attorney work

product doctrine, and any other rule of privilege or confidentiality.

         9.    Connecticut objects to Instruction No. 5 as overly broad and unduly burdensome

and to the extent it seeks to impose an obligation on Connecticut beyond what is required by the

Civil Rules and the Local Rules.

         10.   Connecticut objects to Instruction No. 6 as overly broad and unduly burdensome

and to the extent it seeks to impose an obligation on Connecticut beyond what is required by the

Civil Rules and the Local Rules.

         11.   Connecticut objects to Instruction No. 7 as overly broad and unduly burdensome

and to the extent it seeks to impose an obligation on Connecticut beyond what is required by the

Civil Rules and the Local Rules.

         12.   Connecticut objects to Instruction No. 8 as overly broad and unduly burdensome

and to the extent it seeks to impose an obligation on Connecticut beyond what is required by the

Civil Rules and the Local Rules.



PLAINTIFF CONNECTICUT YANKEE COUNCIL’S
RESPONSES TO DEFENDANTS HARTFORD ACCIDENT AND
INDEMNITY COMPANY AND FIRST STATE INSURANCE
COMPANY’S SECOND SET OF INTERROGATORIES                                                     PAGE 6
   Case 3:19-cv-01318-B Document 1-3 Filed 05/31/19                Page 8 of 15 PageID 35


               OBJECTIONS AND RESPONSES TO INTERROGATORIES

INTERROGATORY NO. 1:

       For each Connecticut Council Claim, state the amount of Defense Costs that Connecticut

Council has paid or has reimbursed BSA.

ANSWER:

       Connecticut objects to Interrogatory No. 1 on the grounds set forth in its General

Objections and Objections to Definitions and Instructions, and on the grounds that it is overly

broad and unduly burdensome. Connecticut further objects to this Interrogatory on the grounds

that it is premised on incorrect factual and legal assumptions.

       At this time, Connecticut is not aware of BSA seeking payment or reimbursement from

Connecticut for defense costs. However, Connecticut’s investigation is ongoing. Therefore,

subject to and without waiving any of the foregoing objections, Connecticut reserves the right to

supplement this Interrogatory in the event that Connecticut locates relevant, responsive, and non-

privileged information sought by this Interrogatory.

INTERROGATORY NO. 2:

       For each Connecticut Council Claim, state the amount of Indemnity Costs that Connecticut

Council has paid or has reimbursed BSA.

ANSWER:

       Connecticut objects to Interrogatory No. 2 on the grounds set forth in its General

Objections and Objections to Definitions and Instructions, and on the grounds that it is overly

broad and unduly burdensome. Connecticut further objects to this Interrogatory on the grounds

that it is premised on incorrect factual and legal assumptions.



PLAINTIFF CONNECTICUT YANKEE COUNCIL’S
RESPONSES TO DEFENDANTS HARTFORD ACCIDENT AND
INDEMNITY COMPANY AND FIRST STATE INSURANCE
COMPANY’S SECOND SET OF INTERROGATORIES                                                   PAGE 7
   Case 3:19-cv-01318-B Document 1-3 Filed 05/31/19                Page 9 of 15 PageID 36


       At this time, Connecticut is not aware of BSA seeking payment or reimbursement from

Connecticut for indemnity costs. However, Connecticut’s investigation is ongoing. Therefore,

subject to and without waiving any of the foregoing objections, Connecticut reserves the right to

supplement this Interrogatory in the event that Connecticut locates relevant, responsive, and non-

privileged information sought by this Interrogatory.

INTERROGATORY NO. 3:

       For each Connecticut Council Claim, state the amount of Defense Costs that BSA has

demanded that Connecticut Council reimburse BSA.

ANSWER:

       Connecticut objects to Interrogatory No. 3 on the grounds set forth in its General

Objections and Objections to Definitions and Instructions, and on the grounds that it is overly

broad and unduly burdensome. Connecticut further objects to this Interrogatory on the grounds

that it is premised on incorrect factual and legal assumptions.

       At this time, Connecticut is not aware of BSA demanding reimbursement from Connecticut

for defense costs. However, Connecticut’s investigation is ongoing. Therefore, subject to and

without waiving any of the foregoing objections, Connecticut reserves the right to supplement this

Interrogatory in the event that Connecticut locates relevant, responsive, and non-privileged

information sought by this Interrogatory.

INTERROGATORY NO. 4:

       For each Connecticut Council Claim, state the amount of Indemnity Costs that BSA has

demanded that Connecticut Council reimburse BSA.




PLAINTIFF CONNECTICUT YANKEE COUNCIL’S
RESPONSES TO DEFENDANTS HARTFORD ACCIDENT AND
INDEMNITY COMPANY AND FIRST STATE INSURANCE
COMPANY’S SECOND SET OF INTERROGATORIES                                                    PAGE 8
  Case 3:19-cv-01318-B Document 1-3 Filed 05/31/19                   Page 10 of 15 PageID 37


ANSWER:

       Connecticut objects to Interrogatory No. 4 on the grounds set forth in its General

Objections and Objections to Definitions and Instructions, and on the grounds that it is overly

broad and unduly burdensome. Connecticut further objects to this Interrogatory on the grounds

that it is premised on incorrect factual and legal assumptions.

       At this time, Connecticut is not aware of BSA demanding reimbursement from Connecticut

for indemnity costs. However, Connecticut’s investigation is ongoing. Therefore, subject to and

without waiving any of the foregoing objections, Connecticut reserves the right to supplement this

Interrogatory in the event that Connecticut locates relevant, responsive, and non-privileged

information sought by this Interrogatory.

INTERROGATORY NO. 5:

       For each Connecticut Council Claim, state the date on which Connecticut Council first

learned of the Claim.

ANSWER:

       Connecticut objects to Interrogatory No. 5 on the grounds set forth in its General

Objections and Objections to Definitions and Instructions, and on the grounds that it is vague,

ambiguous, overly broad, unduly burdensome.

       Subject to and without waiving any of the foregoing objections, Connecticut will amend

the BSA-Hartford Claimant Chart to include the relevant, responsive, and non-privileged

information sought by this Interrogatory, to the extent available.

INTERROGATORY NO. 6:

       For each Connecticut Council Claim, state the date on which Connecticut Council first

provided notice to Hartford.

PLAINTIFF CONNECTICUT YANKEE COUNCIL’S
RESPONSES TO DEFENDANTS HARTFORD ACCIDENT AND
INDEMNITY COMPANY AND FIRST STATE INSURANCE
COMPANY’S SECOND SET OF INTERROGATORIES                                                    PAGE 9
  Case 3:19-cv-01318-B Document 1-3 Filed 05/31/19                  Page 11 of 15 PageID 38


ANSWER:

       Connecticut objects to Interrogatory No. 6 on the grounds set forth in its General

Objections and Objections to Definitions and Instructions, and on the grounds that it is overly

broad and unduly burdensome. Connecticut also objects to Interrogatory No. 6 on the grounds

that Connecticut was not obligated to provide Hartford with notice given Hartford’s improper

position on the exhaustion of the policies at issue.

       Subject to and without waiving any of the foregoing objections, Connecticut will amend

the BSA-Hartford Claimant Chart to include the relevant, responsive, and non-privileged

information sought by this Interrogatory, to the extent available. By providing this information,

Connecticut does not waive or accede to the contention that Connecticut was required to provide

notice to Hartford.

INTERROGATORY NO. 7:

       For each Connecticut Council Claim, state in detail all measures that Connecticut Council

took to permit Hartford to participate in the defense and resolution of that Claim.

ANSWER:

       Connecticut objects to Interrogatory No. 7 on the grounds set forth in its General

Objections and Objections to Definitions and Instructions, on the grounds that it is vague,

ambiguous, overly broad, and unduly burdensome because it is not clear to what “all measures”

refers. Connecticut further objects to Interrogatory No. 7 to the extent it seeks information not

reasonably calculated to lead to the discovery of admissible evidence.

       Connecticut also objects to Interrogatory No. 7 to the extent it seeks disclosure of trade

secrets or other confidential, proprietary and/or sensitive business information and to the extent it



PLAINTIFF CONNECTICUT YANKEE COUNCIL’S
RESPONSES TO DEFENDANTS HARTFORD ACCIDENT AND
INDEMNITY COMPANY AND FIRST STATE INSURANCE
COMPANY’S SECOND SET OF INTERROGATORIES                                                     PAGE 10
  Case 3:19-cv-01318-B Document 1-3 Filed 05/31/19                   Page 12 of 15 PageID 39


seeks information that is subject to the attorney-client privilege, attorney work product doctrine or

any other applicable legal protection or rule of confidentiality.

       Connecticut further objects to Interrogatory No. 7 as calling for an improper legal

conclusion. Hartford did not have the right to participate in the defense and resolution of the claims

given Hartford’s improper position on the exhaustion of the policies at issue.

INTERROGATORY NO. 8:

       For each Connecticut Council Claim that has been resolved through settlement, state in

detail all measures that Connecticut Council took to obtain Hartford’s consent to such settlement,

including the dates of any request for consent.

ANSWER:

       Connecticut objects to Interrogatory No. 8 on the grounds set forth in its General

Objections and Objections to Definitions and Instructions, on the grounds that it is vague,

ambiguous, overly broad, and unduly burdensome because it is not clear to what “all measures”

refers. Connecticut further objects to Interrogatory No. 8 to the extent it seeks information not

reasonably calculated to lead to the discovery of admissible evidence.

       Connecticut also objects to Interrogatory No. 8 to the extent it seeks disclosure of trade

secrets or other confidential, proprietary and/or sensitive business information and to the extent it

seeks information that is subject to the attorney-client privilege, attorney work product doctrine or

any other applicable legal protection or rule of confidentiality.

       Connecticut further objects to Interrogatory No. 8 as calling for an improper legal

conclusion. Hartford did not have the right to consent to the settlement of the claims given

Hartford’s improper position on the exhaustion of the policies at issue.



PLAINTIFF CONNECTICUT YANKEE COUNCIL’S
RESPONSES TO DEFENDANTS HARTFORD ACCIDENT AND
INDEMNITY COMPANY AND FIRST STATE INSURANCE
COMPANY’S SECOND SET OF INTERROGATORIES                                                      PAGE 11
  Case 3:19-cv-01318-B Document 1-3 Filed 05/31/19     Page 13 of 15 PageID 40



                                   Respectfully submitted,


                                   /s/ Ernest Martin, Jr. ______________________
                                   Ernest Martin, Jr.
                                   State Bar No. 13063300
                                   ernestmartin@haynesboone.com
                                   Adrian Azer
                                   State Bar No. 24048332
                                   adrian.azer@haynesboone.com
                                   Carla Green
                                   State Bar No. 24097762
                                   carlagreen@haynesboone.com
                                   HAYNES AND BOONE, L.L.P.
                                   2323 Victory Ave., Suite 700
                                   Dallas, Texas 75219
                                   Telephone:     (214) 651-5000
                                   Telecopier: (214) 651-5940

                                   ATTORNEYS FOR PLAINTIFFS BOY SCOUTS
                                   OF AMERICA, CONNECTICUT YANKEE
                                   COUNCIL, SPIRIT OF ADVENTURE COUNCIL,
                                   ALOHA COUNCIL, CASCADE PACIFIC
                                   COUNCIL




PLAINTIFF CONNECTICUT YANKEE COUNCIL’S
RESPONSES TO DEFENDANTS HARTFORD ACCIDENT AND
INDEMNITY COMPANY AND FIRST STATE INSURANCE
COMPANY’S SECOND SET OF INTERROGATORIES                                    PAGE 12
  Case 3:19-cv-01318-B Document 1-3 Filed 05/31/19             Page 14 of 15 PageID 41


                              CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that a true and correct copy of the foregoing
document was electronically served on all counsel of record, on the 8th day of May, 2019, in
accordance with the Texas Rules of Civil Procedure.

       Todd M. Tippett       ttippett@zelle.com
       Victoria L. Vish      vvish@zelle.com
       Zelle LLP
       901 Main Street, Suite 4000
       Dallas, Texas 75202-3975
       Telephone: 214-742-3000
       Facsimile: 214-760-8994


                                           /s/ Ernest Martin, Jr. ______________________
                                           Ernest Martin, Jr.




PLAINTIFF CONNECTICUT YANKEE COUNCIL’S
RESPONSES TO DEFENDANTS HARTFORD ACCIDENT AND
INDEMNITY COMPANY AND FIRST STATE INSURANCE
COMPANY’S SECOND SET OF INTERROGATORIES                                               PAGE 13
  Case 3:19-cv-01318-B Document 1-3 Filed 05/31/19               Page 15 of 15 PageID 42


                                       VERIFICATION

STATE OF TEXAS               §
                             §
COUNTY OF DALLAS             §

       BEFORE ME, the undersigned authority, on this day personally appeared, Charles
Flowers, an authorized representative of Connecticut Yankee Council, known by me and who,
being by me duly sworn, by me, states upon oath that he has read the above and foregoing Answers
to Defendants Hartford Accident and Indemnity Company and First State Insurance Company’s
Second Set of Interrogatories.

       He further states upon oath that all of the facts set forth in the foregoing interrogatory
answers are true and correct within his own knowledge or based upon the business records of Boy
Scouts of America, which he believes to be true and correct.




SUBSCRIBED AND SWORN TO BEFORE ME, on this _____ day of May 2019.



                                            Notary Public Signature

(PERSONALIZED SEAL)




VERIFICATION                                                                              PAGE 1
